Per Curiam.
Appellant seeks review of an order denying postconviction relief rendered by filing with the clerk of the lower tribunal on June 12, 2017. Fla. R. App. P. 9.020(i). The notice of appeal, filed on July 25, 2018, failed to invoke the Court's jurisdiction in a timely manner. Fla. R. App. P. 9.140(b)(3). Accordingly, the appeal is dismissed. Any request for belated appeal *531must be filed pursuant to Florida Rule of Appellate Procedure 9.141(c).
Lewis, Wetherell, and Winokur, JJ., concur.